MEMORANDUM *
Petitioners, Natalia Avila Salvatierra and her son, Wilder Leonel Dubon-Avila, have failed to establish that they suffered past persecuted or maintained a well-founded fear of persecution on account of an imputed political opinion. Substantial evidence supports the Board of Immigration Appeals’s decision denying asylum on account of imputed political opinion, and the record does not compel a contrary conclusion.
The stop-time rule applies to aliens, such as Petitioners, who were detained before the enactment of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (“IIRIRA”) but seek suspension of deportation. See Ram v. INS, 243 F.3d 510 (9th Cir.2001). When the Order to Show Cause issued in 1991, the Petitioners had not continuously resided in the United States for seven years as the statute requires. Thus, they are ineligible for suspension of deportation based on IIRIRA’s stop-time rule.
PETITION FOR REVIEW DENIED.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.